       Case 3:21-cv-00527-RV-EMT Document 5 Filed 03/31/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                 PENSACOLA DIVISION – IN ADMIRALTY

IN RE SKANSKA USA CIVIL                   §
SOUTHEAST INC. AND                        §         ADMIRALTY RULE 9(H)
SKANSKA USA, INC., AS OWNERS              §
OF THE BARGE 471206                       §         CIVIL ACTION NO.
PRAYING FOR EXONERATION                   §         3:21-cv-0527-RV-EMT
FROM OR LIMITATION OF                     §
LIABILITY                                 §

                           NOTICE TO CLAIMANTS

To:   Anyone claiming loss, injury, damage, or destruction allegedly caused by the

Barge 471206 on or about September 16, 2020 during Hurricane Sally.

1.    Barge 471206 (“the Vessel”) is a vessel owned by Skanska USA Civil

Southeast, Inc. (“Skanska Civil”) and Skanska USA, Inc. (“Skanska USA”)

(collectively “Skanska”) within the meaning of the Limitation of Liability Act, 46

U.S.C. § 30501 et seq. Skanska has filed a complaint in the United States District

Court for the Northern District of Florida, Pensacola Division, seeking exoneration

from or limitation of liability as owner of the Vessel in respect of any loss, injury,

damage, or destruction allegedly caused by the Vessel during Hurricane Sally on or

about September 16, 2020.

2.    Any person having a claim allegedly caused by the Vessel during Hurricane

Sally is hereby given notice that all such claims must be filed with the Clerk of this

Court by no later than May 11, 2021. All such claims must specify the facts upon
         Case 3:21-cv-00527-RV-EMT Document 5 Filed 03/31/21 Page 2 of 2




which the claimant relies in support of the claim, the items of the claim, and the dates

on which the claim accrued. All such claims must also be served on counsel for

Skanska by no later than May 11, 2021, at the following address:

               Derek A. Walker
               CHAFFE MCCALL, LLP
               2300 Energy Centre
               1100 Poydras Street
               New Orleans, Louisiana 70163-2300

Any person failing to file a claim as set forth above will be forever barred and

permanently enjoined from making and filing any such claims. In addition, any

person desiring to contest either the right to exoneration from or the right to

limitation of liability must file and serve an answer to the complaint unless the claim

has included an answer.

3.       Any person having such a claim is also given notice that this Court has

enjoined the prosecution of any other action or proceeding arising out of this

incident, and that all such claims can only be filed and prosecuted in this limitation

of liability proceeding, and that all such claims in any other court or forum shall

cease.

         Witnessed, the Clerk of the Court of the United States District Court for the

Northern District of Florida, this ____         March
                                   31 day of _____________, 2021.

                                  JESSICA J. LYUBLANOVITS, CLERK

                                       /s/ A’Donna Bridges, Deputy Clerk
                                  By:____________________________________
                                              Deputy Clerk

                                           2
